DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 17-31 remain pending. 
(b) Claims 1-16 are canceled by the applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 11/30/2018 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “an axle modulator for regulation of brake cylinder pressure,” as recited in claim 17.

(c) “a second connection configured to connect,” as recited in claim 17.
(d) “a third connection configured to connect,” as recited in claim 19.
(e) “a fourth connection configured to connect,” as recited in claim 19.
(f) “a regulating unit for an axle modular for regulation of brake cylinder pressure,” as recited in claim 29.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17-31 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Regarding Claim 17, line 7 the term “an active revolution rate sensor” is unclear to the Examiner. The term “an active revolution rate sensor” is previously introduced by the Applicant on line 3 of claim 17. The Examiner is unsure if the term on line 7 should be the same or a different active revolution rate sensor.
(b) Regarding Claim 17, lines 7-8 the term “a brake lining wear sensor” is unclear to the Examiner. The term “a brake lining wear sensor” is previously introduced by the Applicant on lines 5-6 of claim 17. The Examiner is unsure if the term on lines 7-8 should be the same or a different a brake lining wear sensor. 
(c) Regarding Claim 17, line 8 the term “a brake lining wear sensor” is unclear to the Examiner. The term “a brake lining wear sensor” is previously introduced by the Applicant on lines 5-6 of claim 17. The Examiner is unsure if the term on line 8 should be the same or a different a brake lining wear sensor. 
(d) Regarding Claims 18-31 are rejected to for lack of antecedent basis due to dependency of claim 17 respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dalisdas et al. U.S. P.G. Publication 2015/0198623 (hereinafter, Dalisdas), in view of Buge et al. U.S. P.G. Publication 2004/0075450 (hereinafter, Buge).
Regarding Claim 17, Dalisdas teaches an axle modulator for regulation of brake cylinder pressure on at least one side of at least one axle of a vehicle, the axle modulator (brake pressure modulated at least on one side of an axle of a vehicle, wherein the brake system contains the axle modulator, Dalisdas, Paragraphs 0032-0034 and Figure 1) comprising: 
(first connection to connect an active revolution rate sensor to the braking system, Dalisdas, Paragraphs 0034 and 0038 and Figure 1); and 
-a second connection configured to connect to a passive revolution rate sensor or a brake lining wear sensor (another connection (e.g., known as the third sensor carrier in cited art) is the second connection to connect a passive revolution rate sensor, Dalisdas, Paragraph 0037 and Figure 1); 
-wherein an active revolution rate sensor is connectable to the first connection (the first connection is an active revolution rate sensor, Dalisdas, Paragraphs 0034 and 0038 and Figure 1) … and a passive revolution rate sensor is connectable to the second connection (another connection (e.g., known as the third sensor carrier in cited art) is the second connection to connect a passive revolution rate sensor, Dalisdas, Paragraph 0037 and Figure 1).
	Dalisdas does not teach the axle modulator to include a brake lining wear sensor is connectable to the second connection, or a brake lining wear sensor is connectable to the first connection.
	Buge teaches a vehicle system including sensors for detecting brake lining wear (Buge, Paragraphs 0014, 0016, and 0022-0024). Moreover, Buge teaches or at least suggests that the brake lining sensors are connected to the braking system via a first or second connection (Buge, Paragraphs 0022-0024).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the axle modulator of Dalisdas to 
	It would have been obvious because having additional information for the vehicle system (e.g., active sensors and brake wear sensors) allows for increased accuracy of the braking system and ensures additional fail-safe measurements for the braking system (Buge, Paragraphs 0006 and 0002). Moreover, as Buge teaches it is always advantageous for a vehicle system to have the most accurate information (Buge, Paragraphs 0006 and 0002).
Regarding Claim 18, Dalisdas, as modified, teaches the axle modulator as claimed in claim 17, wherein the first and second connections are provided for one side of the least one axle (the first and second connections can be on one side of at least one axle, Dalisdas, Paragraphs 0032-0034 and 0037-0038 and Figure 1).
Regarding Claim 19, Dalisdas, as modified, teaches the axle modulator as claimed in claim 18, further comprising: a third connection configured to connect to an active revolution rate sensor or a brake lining wear sensor (third connection (i.e., per cited prior art is actually the second connection) connecting an active revolution rate sensor, Dalisdas, Paragraphs 0034 and 0038 and Figure 1); and a fourth connection configured to connect to an passive revolution rate sensor or a brake lining wear sensor (fourth connection connected to a passive revolution sensor, Dalisdas, Paragraph 0037 and Figure 1); wherein the third and fourth connection are provided for another side of the least one axle (the third and fourth connections can be on one side of at least one axle, Dalisdas, Paragraphs 0032-0034 and 0037-0038 and Figure 1)
Regarding Claim 20, Dalisdas, as modified, teaches the axle modulator as claimed in claim 19, comprising: a first active revolution rate sensor connected to the first connection (first connection to connect an active revolution rate sensor to the braking system, Dalisdas, Paragraphs 0034 and 0038 and Figure 1); a second active revolution rate sensor connected to the third connection (third connection (i.e., per cited prior art is actually the second connection) connecting an active revolution rate sensor, Dalisdas, Paragraphs 0034 and 0038 and Figure 1); …Int. Appl. No.: PCT/EP2017/000407Atty. Docket No.: 169068.180837-US (2016P00030WOUS)Page 5 of 8
	Dalisdas does not teach the axle modulator to include a first brake lining wear sensor connected to the second connection; and a second brake lining wear sensor connected to the fourth connection; wherein the active revolution rate sensors and brake lining wear sensors are connected simultaneously.
	Buge teaches a vehicle system including sensors for detecting brake lining wear (Buge, Paragraphs 0014, 0016, and 0022-0024). Moreover, Buge teaches or at least suggests that the brake lining sensors are connected to the braking system simultaneously (Buge, Paragraphs 0022-0024).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the axle modulator of Dalisdas to include a first brake lining wear sensor connected to the second connection; and a second brake lining wear sensor connected to the fourth connection; wherein the active revolution rate sensors and brake lining wear sensors are connected simultaneously as taught by Buge.
It would have been obvious because having additional information for the vehicle system (e.g., active sensors and brake wear sensors) allows for increased accuracy of (Buge, Paragraphs 0006 and 0002). Moreover, as Buge teaches it is always advantageous for a vehicle system to have the most accurate information (Buge, Paragraphs 0006 and 0002).
Regarding Claim 21, Dalisdas, as modified, teaches the axle modulator as claimed in claim 19, comprising: 
…
-a first passive revolution rate sensor connected to the second connection (another connection (e.g., known as the third sensor carrier in cited prior art) is the second connection to connect a passive revolution rate sensor, Dalisdas, Paragraph 0037 and Figure 1); and 
-a second passive revolution rate sensor connected to the fourth connection (another connection connected to a passive revolution sensor (i.e., can be the fourth connection and the fourth sensor), Dalisdas, Paragraph 0037 and Figure 1); … 
	Dalisdas does not teach the axle modulator to include a first brake lining wear sensor connected to the first connection; a second brake lining wear sensor connected to the third connection and wherein the brake lining wear sensors and passive revolution rate sensors are connected simultaneously.
Buge teaches a vehicle system including sensors for detecting brake lining wear (Buge, Paragraphs 0014, 0016, and 0022-0024). Moreover, Buge teaches or at least suggests that the brake lining sensors are connected to the braking system simultaneously (Buge, Paragraphs 0022-0024).

It would have been obvious because having additional information for the vehicle system (e.g., active sensors and brake wear sensors) allows for increased accuracy of the braking system and ensures additional fail-safe measurements for the braking system (Buge, Paragraphs 0006 and 0002). Moreover, as Buge teaches it is always advantageous for a vehicle system to have the most accurate information (Buge, Paragraphs 0006 and 0002).
Regarding Claim 22, Dalisdas, as modified, teaches the axle modulator as claimed claim 17, wherein each of the first and second connections comprises two electrical conductors for connecting a sensor (the first and second connections comprise of two electrical conductors (e.g., electrical wire is an electrical conductor, thus a sensor has two wire connections / conductors), Dalisdas, Paragraphs 0034-0035 and Figure 1).
Regarding Claim 23, Dalisdas, as modified, teaches the axle modulator as claimed in claim 17.
	Dalisdas does not teach the axle modulator to include a brake lining wear sensor connected to one of the first connection or the second connection.
(Buge, Paragraphs 0014, 0016, and 0022-0024). Moreover, Buge teaches or at least suggests that the brake lining sensors are connected to the braking system via a first or second connection (Buge, Paragraphs 0022-0024).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the axle modulator of Dalisdas to include a brake lining wear sensor connected to one of the first connection or the second connection as taught by Buge.
	It would have been obvious because having additional information for the vehicle system (e.g., active sensors and brake wear sensors) allows for increased accuracy of the braking system and ensures additional fail-safe measurements for the braking system (Buge, Paragraphs 0006 and 0002). As Buge teaches it is always advantageous for a vehicle system to have the most accurate information (Buge, Paragraphs 0006 and 0002).
Regarding Claim 24, Dalisdas, as modified, teaches the axle modulator as claimed in claim 23, comprising a revolution rate sensor connected to the other of the first connection or the second connection (a revolution rate sensor to the braking system connected to a first or second connection, Dalisdas, Paragraphs 0034 and 0037-0038 and Figure 1).
Regarding Claim 25, Dalisdas, as modified, teaches the axle modulator as claimed in claim 24, wherein the revolution rate sensor comprises an active revolution rate sensor connected to the first connection (first connection to connect an active revolution rate sensor to the braking system, Dalisdas, Paragraphs 0034 and 0038 and Figure 1) …
	Dalisdas does not teach the axle modulator to include the brake lining wear sensor is connected to the second connection, and the active revolution rate sensor and the brake lining wear sensor are connected simultaneously.
	Buge teaches a vehicle system including sensors for detecting brake lining wear (Buge, Paragraphs 0014, 0016, and 0022-0024). Moreover, Buge teaches or at least suggests that the brake lining sensors are connected to the braking system simultaneously (Buge, Paragraphs 0022-0024).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the axle modulator of Dalisdas to include the brake lining wear sensor is connected to the second connection, and the active revolution rate sensor and the brake lining wear sensor are connected simultaneously as taught by Buge.
	It would have been obvious because having additional information for the vehicle system (e.g., active sensors and brake wear sensors) allows for increased accuracy of the braking system and ensures additional fail-safe measurements for the braking system (Buge, Paragraphs 0006 and 0002). As Buge teaches it is always advantageous for a vehicle system to have the most accurate information (Buge, Paragraphs 0006 and 0002).
Regarding Claim 26, Dalisdas, as modified, teaches the axle modulator as claimed in claim 24, wherein the revolution rate sensor comprises a passive revolution rate sensor connected to the second connection (another connection (e.g., known as the third sensor carrier in cited art) is the second connection to connect a passive revolution rate sensor, Dalisdas, Paragraph 0037 and Figure 1), …
Dalisdas does not teach the axle modulator to include the brake liningInt. Appl. No.: PCT/EP2017/000407Atty. Docket No.: 169068.180837-US (2016P00030WOUS) Page 6 of 8wear sensor is connected to the first connection, and the passive revolution rate sensor and the brake lining wear sensor are connected simultaneously.
Buge teaches a vehicle system including sensors for detecting brake lining wear (Buge, Paragraphs 0014, 0016, and 0022-0024). Moreover, Buge teaches or at least suggests that the brake lining sensors are connected to the braking system simultaneously (Buge, Paragraphs 0022-0024).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the axle modulator of Dalisdas to include the brake lining wear sensor is connected to the first connection, and the passive revolution rate sensor and the brake lining wear sensor are connected simultaneously as taught by Buge.
	It would have been obvious because having additional information for the vehicle system (e.g., passive sensors and brake wear sensors) allows for increased accuracy of the braking system and ensures additional fail-safe measurements for the braking system (Buge, Paragraphs 0006 and 0002). As Buge teaches it is always advantageous for a vehicle system to have the most accurate information (Buge, Paragraphs 0006 and 0002).
Regarding Claim 27, Dalisdas, as modified, teaches the axle modulator as claimed in claim 17, wherein the active and passive revolution rate sensors are connectable to one another (the active and passive revolution rate sensors are connectable to each other, Dalisdas, Paragraphs 0032-0034 and 0038-0039 and Figure 1).
Regarding Claim 28, Dalisdas, as modified, teaches the axle modulator as claimed in claim 17, comprising two passive revolution rate sensors (two passive revolution rate sensors for two sides of the axle (i.e., left and right wheel), Dalisdas, Paragraph 0037 and Figure 1).
	Dalisdas does not teach the axle modulator to include two brake lining wear sensors for two sides of the axle, wherein the comprising two passive revolution rate sensors and two brake lining wear sensors are connectable at the same time.
	Buge teaches a vehicle system including sensors for detecting brake lining wear (Buge, Paragraphs 0014, 0016, and 0022-0024). Moreover, Buge teaches or at least suggests that the brake lining sensors with other sensors such as passive sensors are connected to the braking system simultaneously (Buge, Paragraphs 0022-0024).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the axle modulator of Dalisdas to include two brake lining wear sensors for two sides of the axle, wherein the comprising two passive revolution rate sensors and two brake lining wear sensors are connectable at the same time as taught by Buge.
It would have been obvious because having additional information for the vehicle system (e.g., passive sensors and brake wear sensors) allows for increased accuracy of the braking system and ensures additional fail-safe measurements for the braking system (Buge, Paragraphs 0006 and 0002). As Buge teaches it is always (Buge, Paragraphs 0006 and 0002).
Regarding Claim 29, Dalisdas, as modified, teaches a regulating unit for an axle modular for regulation of brake cylinder pressure of at least one axle of a vehicle, the axle modulator being the axle modulator of claim 17 (brake system having the ability to regulate the brake pressure wherein the brake pressure comes from a brake cylinder pressure, Dalisdas, Paragraph 0033).
Regarding Claim 30, Dalisdas, as modified, teaches a braking system comprising at least one brake control unit and at least one axle modulator in accordance with claim 17 (brake control unit and axle modulator wherein the axle modulator is a part of the braking system, Dalisdas, Paragraphs 0032-0034 and Figure 1).
Regarding Claim 31, Dalisdas, as modified, teaches a vehicle comprising the braking system of claim 30 (brake control unit and axle modulator wherein the axle modulator is a part of the braking system, Dalisdas, Paragraphs 0032-0034 and Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667   
                                                                                                                                                                                                     /RACHID BENDIDI/Primary Examiner, Art Unit 3667